DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 22 August 2022.
Claims 1-2, 8, 13-14, and 17-18 have been amended.
Claims 1-20 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not examples found by the courts, the Examiner notes that the courts have not provided an exhaustive list of what is exactly an abstract idea, but developed the inquiry used in examination.  When determining whether a claim recites an abstract idea, Examiners are now instructed to identify specific limitations in the claims that recites an abstract idea and determine whether those limitations fall within one of the enumerated groupings.   As outlined in this Office action, the Examiner identified specific limitations in the claims that fall within one of the subject matter groupings of abstract ideas, explained why the claims failed to integrate the abstract idea into a practical application, and explained why the claims did not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner further reiterates that the above conclusions rely on the Office’s current guidance, the MPEP, and the Applicant’s specification.  The burden is now on the applicants to either amend the claims or demonstrate why the claims are patent-eligible.  
Here, contrary to Applicant’s assertions, comparing or matching users based upon similar behavior (such as eye tracking or physiological responses to content or stimuli) is a function that match makers, psychologists, law enforcement, marketing firms for focus groups, Rorschach tests etc. have traditionally performed/provided as a study of human behavior both physically, emotionally and cognitively.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., monitoring human behavior/making a decision or mental process of a judgement on that behavior) to a particular technological environment (i.e., with the use of a general purpose computer or in a general purpose computing environment such as the recited apparatus or non-transitory computer readable medium). Here, again as noted in the previous rejection, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept - MPEP 2016.05(f). The claims recitation of the “content being recorded” and “telecommunication option configured to initiate communication...” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim(s) is/are not patent eligible.
Applicants further argue that the claims are similar Example 39 (i.e. the McRO decision; however the Examiner respectfully disagrees.  In Example 39 (McRO), the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process.”  Here, unlike Example 39 (McRO), a computer was merely used as a tool to perform an existing process i.e. gathering and comparing human behavior.  Furthermore, there is no animation/rendering/converting of the eye-tracking nor is there any use of neural networks, it is merely gathered for comparison.  As such the rejection was not withdrawn.  
Applicant’s argue that the Kothuri reference does not disclose the “...associated with a second user” aspect of the limitations; however the Examiner respectfully disagrees.  Applicant appears to be arguing much more narrowly than actually claimed.  The “first” and “second” users in the claims are simply labelling that the users are different.  There is no recitation or negative limitation that the “first” and “second” users have some sort of pre-established relationship.  Here, the claims only require that the first content be rendered based upon recorded content associated with a second user i.e. the same stimuli presented to both users in order to determine the emotional DNA profiles of the users and determine if there is a match (as previously cited in Kothuri ¶50).  The system of Kothuri is recording the user’s responses in order to compare them to other users (second/additional) in order to find a match of their emotional DNA profiles based upon “measure all physiological responses including emotional responses as well cognitive responses (such as pupil diameter) (Kothuri ¶50),” to which “the emotional responses are allowed to include both emotive responses as listed above as well as cognitive responses such as pupil dilation, fixation time, first fixation and other measures from eye tracking. The emotional responses of the user can be captured from various types of genre that includes but not limited to movies, sports, art, hobbies, vacation preferences, personal preferences and activities to a user on a mobile device. Although cognitive measures may also be included in the measurement along with emotive responses, the profile is termed as an emotional DNA profile because emotive response matching is weighted higher than cognitive response matching in the system, Kothuri ¶55).”  Under broadest reasonable interpretation, these emotional responses are compared after the first user’s emotive responses are captured by providing/rendering the same stimuli as other users (i.e. associated with a second user).  If the first user’s responses to a stimuli were not compared to a different user’s responses to the same stimuli, there would not be any ability to match the users emotional profiles for similarities, as described in the portions cited of Kathuri.  As such the rejection was not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determining a match in user eye tracking based upon viewed content and providing users with a telecommunication option based upon said match which is an abstract idea of organizing human activities as well as performing a mental process.
The limitations of “eye tracking in a time interval following the rendering of the first content to obtain eye- tracking data of the first user; determine first data indicative of whether or not there is a match between the eye-tracking data of the first user and reference eye-tracking data associated with the recorded content associated with the second user,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:,” (or “A system comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:” in claim 13 or  “A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following:” in claim 17) nothing in the claim element precludes the step from the methods of organizing human interactions grouping or from practically being performed in the mind.  For example, but for the “cause the apparatus to perform” language, “eye tracking,” “determining” and “provide”  in the context of this claim encompasses the user manually observing another user observing content associated with another user (organizing human activities), and performing some sort of determination of a match based upon that observation (mental process of a judgement/evaluation).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activities or practically in the mind, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the “render[ing]” “eye tracking” and “receive[ing]” steps are simply extrasolution data gathering activities.  Next, the claim only recites one additional element – using either an apparatus or a non-transitory computer readable medium to perform the steps. The apparatus or a non-transitory computer readable medium in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “content being recorded” and “telecommunication option configured to initiate communication...” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using apparatus or a non-transitory computer readable medium to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-4, 14-16, and 18-20 are dependent on claims 1, 13, and 17 and include all the limitations of claims 1, 13, and 17.  Therefore, claims 2-9, 11-18 and 20 recite the same abstract idea of “determining a match in user eye tracking based upon viewed content and providing users with a telecommunication option based upon said match.”  The claim recites the additional limitations further limiting the rendered or recorded content, which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 13, and 17, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 5-12 are dependent on claims 1, 13, and 17 and include all the limitations of claims 1, 13, and 17.  Therefore, claims 5-12 recite the same abstract idea of “determining a match in user eye tracking based upon viewed content and providing users with a telecommunication option based upon said match.”  The claim recites the additional limitations further limiting the aspects of user data (behavior, eye tracking), which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 13, and 17, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kothuri  (US PG Pub. 2016/0015307).

As per claims 1, 13, and 17, Kothuri discloses an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:;  system comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:; and non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following (system, method, Kothuri Abstract; variety of sensors, cloud-based server, to determine compatibility, ¶15): 
render first content to a first user, the first content being based on recorded content associated with a second user (profileprobe content of stimuli, the Profileprobe content 102 can measure all physiological responses including emotional responses as well cognitive responses (such as pupil diameter). In an embodiment, the emotional profile of the user determined by capturing the emotional responses as well as cognitive responses stimuli can be presented in the form of sequence of clips where each clip can be an image file, an audio file, or a video file, or in the form of real-life activities such as tasting food, enjoying food, promoting food, or other activities where emotive and/or cognitive responses of the participant may be measured. Further, a relevant subset of the responses can be measured for the Profileprobe content 102, Kothuri ¶50); 
eye tracking in a time interval following the rendering of the first content to obtain eye- tracking data of the first user (eye tracking, Kothuri ¶50; the emotional responses are allowed to include both emotive responses as listed above as well as cognitive responses such as pupil dilation, fixation time, first fixation and other measures from eye tracking. The emotional responses of the user can be captured from various types of genre that includes but not limited to movies, sports, art, hobbies, vacation preferences, personal preferences and activities to a user on a mobile device. Although cognitive measures may also be included in the measurement along with emotive responses, the profile is termed as an emotional DNA profile because emotive response matching is weighted higher than cognitive response matching in the system, ¶55; gaze, ¶70); 
determine first data indicative of whether or not there is a match between the eye-tracking data of the first user and reference eye-tracking data associated with the recorded content associated with the second user (emotional profile matching module, using eye tracking, Kothuri ¶55; compared to other users, ¶90); 
receive second data indicative of whether or not there is a match between eye-tracking data of the second user and reference eye-tracking data associated with recorded content associated with the first user (emotional profile matching module, using eye tracking, Kothuri ¶55); and 
provide the first user with a telecommunication option configured to initiate communication with the second user, wherein the provision of the telecommunication option is conditioned on both the first and second data being indicative of a respective match (The method notifies the existence of emotional connections in the geographical proximity while concealing the true identities of the connections and optionally reveals/allows the user to browse and choose the various matching and unmatching personality dimensions of the connections before revealing and introducing the connections. For example, User 1 103a can optionally access information about the emotional profile EP-1 and EP-2 connected to the geographical proximities 501a and 501b and determine the matching personality dimensions considering the two emotion profiles EP-1 and EP-2 shared through the connected environment, Kothuri ¶ 100).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause " provide the first user with a telecommunication option configured to initiate communication with the second user, wherein the provision of the telecommunication option is conditioned on both the first and second data being indicative of a respective match" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system/apparatus element since it doesn’t structurally limit the system and merely describes the intended use of the system/apparatus and/or the intended result of the use of the system/apparatus.  

As per claims 2, 14, and 18, Kothuri discloses as shown above with respect to claims 1, 13, and 17.  Kothuri further discloses wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to render third content to the first user, the third content being based on further recorded content associated with the second user, wherein the rendering the third content is conditioned on the first data not being indicative of a match and second data being indicative of a match  (At step 310, based on the level of matching determined for the user, appropriate content or product is displayed to the user. In an embodiment, the Controlling module 206 can be configured to display appropriate content or product to the user based on the level of matching determined for the user. For example, if the user's interest matches with the sports attributes then advertisements related to sport can be displayed to the user. At step 311, the emotional DNA profile 103 or the emotional classes of the user can be shared with other relevant applications for matching the user's profile with attributes relevant to the application. In an embodiment, the Controlling module 206 can be used to share the emotional DNA profile 103 or the emotional classes of the user with other applications, Kothuri ¶71).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause "wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to render third content to the first user, the third content being based on further recorded content associated with the second user, wherein the rendering the third content is conditioned on the first data not being indicative of a match and second data being indicative of a match" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system/apparatus element since it doesn’t structurally limit the system and merely describes the intended use of the system/apparatus and/or the intended result of the use of the system/apparatus.

As per claims 3, 15, and 19, Kothuri discloses as shown above with respect to claims 1, 13, and 17.  Kothuri further discloses wherein the recorded content associated with the second user is the same as the recorded content associated with the first user (profileprobe content of stimuli, the Profileprobe content 102 can measure all physiological responses including emotional responses as well cognitive responses (such as pupil diameter). In an embodiment, the emotional profile of the user determined by capturing the emotional responses as well as cognitive responses stimuli can be presented in the form of sequence of clips where each clip can be an image file, an audio file, or a video file, or in the form of real-life activities such as tasting food, enjoying food, promoting food, or other activities where emotive and/or cognitive responses of the participant may be measured. Further, a relevant subset of the responses can be measured for the Profileprobe content 102, Kothuri ¶50; The temporal sub-segment may either represent a semantic sub-element of the content, or just a time slice/bin of the content (which may be used for matching purposes). In an embodiment, the emotional DNA profile content may use a combination of images, audio, and video to minimize the time that the user needs to watch to gather a high-level first version of their emotional-DNA, ¶72) (Examiner interprets the stimuli to be the same presented to the users in order to obtain the cognitive responses for matching).

As per claims 4, 16 and 20, Kothuri discloses as shown above with respect to claims 1, 13, and 17.  Kothuri further discloses wherein recorded content associated with the second user comprises visual content (cognitive responses stimuli can be presented in the form of sequence of clips where each clip can be an image file, an audio file, or a video file, or in the form of real-life activities such as tasting food, enjoying food, promoting food, or other activities where emotive and/or cognitive responses of the participant may be measured. Further, a relevant subset of the responses can be measured for the Profileprobe content 102, Kothuri ¶50).

As per claim 5, Kothuri discloses as shown above with respect to claim 1.  Kothuri further discloses wherein the first content is rendered to the first user in response to determining that a frequency of communication between the first and second users is below a threshold frequency (For example, by sensing the number of times a particular web site is visited by the user, the level of user's interest can be determined Further, based on these sensed inputs associated with the content, an emotional DNA profile 103 can be created specific to individual applications or for a generic application, Kothuri ¶52; For example, the emotional DNA profile 103 and the corresponding Profileprobe content 102 created for a matching site may be different from the emotional DNA ‘profile’ 103 and the corresponding measuring Profileprobe content 102 created for interactive applications in a social-media. In another embodiment, standard generic probe content may be used for all applications and hence the emotional DNA profile 103 can be the same across all applications. In another embodiment, the Profileprobe content 102 may be the same but assigned with different weights to suit to different applications for creating various versions/flavors of the emotional DNA profile 103 for the user. Further, the method may continuously adapt the emotional DNA profile 103 as well as the Profileprobe content 102, from time to time, to capture specific dimensions needed for various applications. The method may adopt a mechanism to continuously refine the user's emotional DNA Profile 103 and the Profileprobe content 102 by learning most relevant content required for various applications. Further, based on the emotional DNA profiles 103 created for the user, augmented with external user information 104, the system 100 analyzes the overall personality of the user 105. Further, as depicted in FIG. 1b, the method utilizes the emotional DNA profile 103 to match across various users by appropriately combining the weights on the dimensions (either set by the system, or as an advanced option to be specified by the users), ¶53).

As per claim 6, Kothuri discloses as shown above with respect to claim 1.  Kothuri further discloses wherein the rendering of the first content to the first user is conditional on a classification of a monitored behavior of the first user (the system 100 clusters the emotional profiles of a plurality of users and creates emotional personality segments/categorizations for the plurality of users. Further, the system 100 augments a Ten Item Personality Inventory (TIPI) and other behavioral indexes with the emotional personality segments/categorizations to provide a detailed behavioral characteristic of the user, which can be appropriately used in a variety of applications, Kothuri ¶51; the emotion clusters or classes are trained/combined with behavioral data outcomes to refine and fine-tune the clusters, over various periods of time, ¶68; or by gathered online user behavior, ¶74).

As per claim 7, Kothuri discloses as shown above with respect to claim 1.  Kothuri further discloses wherein the reference eye-tracking data associated with the recorded content associated with the second user is based on eye-tracking data recorded while the first user viewed the recorded content associated with the second user at an earlier time (profileprobe content of stimuli, the Profileprobe content 102 can measure all physiological responses including emotional responses as well cognitive responses (such as pupil diameter). In an embodiment, the emotional profile of the user determined by capturing the emotional responses as well as cognitive responses stimuli can be presented in the form of sequence of clips where each clip can be an image file, an audio file, or a video file, or in the form of real-life activities such as tasting food, enjoying food, promoting food, or other activities where emotive and/or cognitive responses of the participant may be measured. Further, a relevant subset of the responses can be measured for the Profileprobe content 102, Kothuri ¶50) (Examiner notes that in order to be matched, the recorded eye tracking data would have to be the equivalent to being recorded at an earlier time).

As per claim 8, Kothuri discloses as shown above with respect to claim 1.  Kothuri further discloses wherein the reference eye-tracking data associated with the recorded content associated with the second user is based on eye-tracking data of the second user in respect of the recorded content associated with the second user (profileprobe content of stimuli, the Profileprobe content 102 can measure all physiological responses including emotional responses as well cognitive responses (such as pupil diameter). In an embodiment, the emotional profile of the user determined by capturing the emotional responses as well as cognitive responses stimuli can be presented in the form of sequence of clips where each clip can be an image file, an audio file, or a video file, or in the form of real-life activities such as tasting food, enjoying food, promoting food, or other activities where emotive and/or cognitive responses of the participant may be measured. Further, a relevant subset of the responses can be measured for the Profileprobe content 102, Kothuri ¶50).

As per claim 9, Kothuri discloses as shown above with respect to claim 1.  Kothuri further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: initiate communication between the first user and the second user upon actuation of the telecommunication option by the first user (revealing and introducing connections, Kothuri ¶100).

As per claim 10, Kothuri discloses as shown above with respect to claim 1.  Kothuri further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: determine one or more content features based on fixation durations at fixation points at which the eye-tracking data of the first user matches the reference eye-tracking data associated with the recorded content associated with the second user; provide the first user with feedback based on the determined one or more content features (eye tracking, Kothuri ¶50; the emotional responses are allowed to include both emotive responses as listed above as well as cognitive responses such as pupil dilation, fixation time, first fixation and other measures from eye tracking. The emotional responses of the user can be captured from various types of genre that includes but not limited to movies, sports, art, hobbies, vacation preferences, personal preferences and activities to a user on a mobile device. Although cognitive measures may also be included in the measurement along with emotive responses, the profile is termed as an emotional DNA profile because emotive response matching is weighted higher than cognitive response matching in the system, ¶55; gaze, ¶70; matched, ¶100).

As per claim 11, Kothuri discloses as shown above with respect to claim 1.  Kothuri further discloses wherein if the recorded content associated with the second user and the recorded content associated with the first user are the same, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: compare the eye-tracking data of the first user with the eye-tracking data of the second user to determine one or more fixation points at which the eye-tracking data of the first user matches the eye- tracking data of the second user; determine one or more content features based on the one or more fixation points at which the eye-tracking data of the first user matches the eye-tracking data of the second user; and provide the first user with feedback based on the determined one or more content features  (eye tracking, Kothuri ¶50; the emotional responses are allowed to include both emotive responses as listed above as well as cognitive responses such as pupil dilation, fixation time, first fixation and other measures from eye tracking. The emotional responses of the user can be captured from various types of genre that includes but not limited to movies, sports, art, hobbies, vacation preferences, personal preferences and activities to a user on a mobile device. Although cognitive measures may also be included in the measurement along with emotive responses, the profile is termed as an emotional DNA profile because emotive response matching is weighted higher than cognitive response matching in the system, ¶55; gaze, ¶70; matched, ¶100).

As per claim 12, Kothuri discloses as shown above with respect to claim 1.  Kothuri further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: determine a polarity of an emotional response of the first user to the first content based on analysis of facial movements and/or physiological parameters, wherein the provision of the telecommunication option is conditional on the polarity of the emotional response of the first user to the first content being positive (profileprobe content of stimuli, the Profileprobe content 102 can measure all physiological responses including emotional responses as well cognitive responses (such as pupil diameter). In an embodiment, the emotional profile of the user determined by capturing the emotional responses as well as cognitive responses stimuli can be presented in the form of sequence of clips where each clip can be an image file, an audio file, or a video file, or in the form of real-life activities such as tasting food, enjoying food, promoting food, or other activities where emotive and/or cognitive responses of the participant may be measured. Further, a relevant subset of the responses can be measured for the Profileprobe content 102, Kothuri ¶50; The emotional DNA profile 103, may or may not optionally, include explicitly reported personality measures (as in current literature/technology such as eHarmony, Match.com, Tinder). The user's sensitivity from a variety of emotion-eliciting content is received as responses 101 into the system 100 by using various neuroscience sensors 91 that capture user's unstated responses to the stimuli and collect attributes 101 associated with the content. For example: for a profile probe content 102, physiological responses 101 of the user such as facial coding responses (anger, fear, sadness, disgust, contempt, joy, surprise, positive, negative, confusion, frustration, anxiety), biometrics (skin conductance, heart rate, respiration), and voice expression responses, emotion from online activity (in face book, twitter and other sites, and forums) can be automatically measured. In an embodiment, the sensed inputs received from the sensors 91 can determine the interest level of the user in accordance with the type of genre. For example, by sensing the number of times a particular web site is visited by the user, the level of user's interest can be determined Further, based on these sensed inputs associated with the content, an emotional DNA profile 103 can be created specific to individual applications or for a generic application, ¶52).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629